OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 18, 1981 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he has relocated to the State of California where he now practices law and that he has no intention of returning to practice in this State. There are currently no complaints pending against him.
Accordingly, we grant the application and direct that his name be stricken from the roll of attorneys.
Denman, P. J., Callahan, Boomer, Green and Pine, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.